           Case 4:18-cv-02125-MWB Document 1 Filed 11/05/18 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GERARD F. JACKSON,                      :
                                        :
              Plaintiff,                :   No.
                                        :
      vs.                               :
                                        :
TITAN GAS, LLC, d/b/a                   :
TITAN GAS AND POWER, and                :
ALAN BINEY, individually,               :
                                        :
              Defendant.                :
                                        :

      Pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1332, and 28 U.S.C. § 1441, and

in compliance with 28 U.S.C. § 1446, the Defendants, by and through the

undersigned counsel, hereby remove this action from the Court of Common Pleas

of Centre County, Pennsylvania, to the United States District Court for the Middle

District of Pennsylvania. In support of this Notice of Removal, the Defendants

state as follows:


                             I.   INTRODUCTION

      1.      The Plaintiff, Gerard F. Jackson (“Mr. Jackson”), commenced this

action in the Court of Common Pleas of Centre County, Pennsylvania, by filing a

complaint against Titan Gas, LLC, d/b/a Titan Gas and Power (“Titan Gas”) and

Alan Biney (“Mr. Biney”) (collectively, “Defendants”), at docket number 2018-
           Case 4:18-cv-02125-MWB Document 1 Filed 11/05/18 Page 2 of 8



3871. Plaintiff asserts claims for violation of the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. § 227 et seq. A true and correct copy of the Complaint is

attached hereto as Exhibit “1.”

      2.      Defendants received service of the Complaint on October 4, 2018.

      3.      Removal to the United States District Court for the Middle District of

Pennsylvania is proper because:

              A.    This Court has original subject-matter jurisdiction (federal
                    question) of this action because the claims involve alleged
                    violations of the Telephone Consumer Protection Act
                    (“TCPA”), 47 U.S.C. § 227 et seq.;
              B.    This Court has original subject-matter jurisdiction (diversity)
                    because (i) this is a civil action between citizens of different
                    states and (ii) the amount in controversy exceeds the sum or
                    value of $75,000, exclusive of interest and costs;

              C.    This Notice of Removal is filed within thirty days of October 4,
                    2018, the date on which the Defendants were served with the
                    Plaintiff’s Complaint; and

              D.    This Court is the court whose territory embraces and includes
                    the place where the state court action was filed.

             II.   STATEMENT OF GROUNDS FOR REMOVAL –
                         FEDERAL QUESTION

      A.      Removal Is Proper Because this Matter Involves Claims Under a
              Federal Statute, Namely the Telephone Consumer Protection Act,
              47 U.S.C. § 227.

      4.      This case is removable based upon federal question jurisdiction.

      5.      Pursuant to 28 U.S.C. § 1331, “[T]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of
            Case 4:18-cv-02125-MWB Document 1 Filed 11/05/18 Page 3 of 8



the United States.” Id.

       6.      Even if a suit involves both a federal question and an otherwise

nonremovable claim, the entire suit is removable. 28 U.S.C. § 1441(c).

       7.      The Complaint sets forth a purported cause of action under the TCPA.

       8.      Specifically, the Plaintiff alleges that he received at least sixteen

phone calls that violated the TCPA, and that he is “statutorily damaged” as a result

of the alleged wrongful conduct. Compl. ¶¶ 26-27.

       9.      For these alleged violations, the Plaintiff seeks, inter alia, at least

$24,000, plus treble damages.

       10.     A violation of the TCPA may be brought in a federal district court

pursuant to federal question jurisdiction. Weitzner v. Sanofi Pasteur, Inc., No.

3:11-cv-2198, 2012 U.S. Dist. LEXIS 67016, at *1 (M.D. Pa. May 14, 2012).

       11.     Removal is appropriate “to the district court of the United States for

the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a).

       12.     As set forth above, this action is currently pending within this Court’s

territorial jurisdiction, in the Court of Common Pleas of Centre County,

Pennsylvania.

       13.     For these reasons, this Court is the appropriate venue for removal of

this action.
         Case 4:18-cv-02125-MWB Document 1 Filed 11/05/18 Page 4 of 8



             III.   STATEMENT OF GROUNDS FOR REMOVAL –
                          DIVERSITY OF CITIZENSHIP

       A.     Removal Is Proper Because this Matter Involves Claims Raising
              Diversity Jurisdiction.

              1.     Diversity of Citizenship Exists.

       14.    This case is also removable based upon diversity jurisdiction.

       15.    Pursuant to 28 U.S.C. § 1332, “[T]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between citizens of

different states.” Id.

       16.    This action is a civil action between citizens of different states,

diversity of citizenship existed both at the time the suit was commenced and at the

time of removal, and all Defendants join in the removal.

       17.    Plaintiff is a citizen of Pennsylvania.

       18.    Defendant Titan Gas is a limited liability company organized under

the laws of Texas.

       19.    “The citizenship of a limited liability [company] for purposes

of diversity jurisdiction is ‘determined by the citizenship of each of its members.’”

Joyner v. Bulova Techs. Grp., Inc., No. 3:17-CV-1995, 2017 U.S. Dist. LEXIS

183057, at *7 (M.D. Pa. Nov. 6, 2017) (quoting Zambelli Fireworks Mfg. Co., Inc.

v. Wood, 592 F.3d 412, 418 (3d Cir. 2010)).
         Case 4:18-cv-02125-MWB Document 1 Filed 11/05/18 Page 5 of 8



       20.     Titan Gas has three members, all of whom are citizens of Texas.

       21.     Accordingly, Titan Gas is a citizen of Texas.

       22.     Mr. Biney is a citizen of Texas.

       23.     Therefore, the Plaintiff is a citizen of a different state from all of the

Defendants.

               2.    The Matter in Controversy Exceeds $75,000, Exclusive of
                     Interest and Costs.

       24.     The matter in controversy exceeds the sum of the value of $75,000,

exclusive of interest and costs.

       25.     The Plaintiff seeks damages in the amount of “at least $81,600.00.”

Compl. 14.

       26.     The Plaintiff also seeks exemplary damages. Id.

       27.     As stated previously, this is the district court of the United States for

the district and division embracing the place where the action is pending, and

Defendants are not citizens of Pennsylvania.

       28.     As set forth above, this action is currently pending within this Court’s

territorial jurisdiction, in the Court of Common Pleas of Centre County,

Pennsylvania.

       29.     For these reasons, this Court is the appropriate venue for removal of

this action.
        Case 4:18-cv-02125-MWB Document 1 Filed 11/05/18 Page 6 of 8



                          IV.     REMOVAL IS TIMELY

      30.    Defendants were served with the Complaint on October 4, 2018.

      31.    This removal is filed on or before the thirty-day deadline of

November 5, 2018. 1

      32.    Therefore, this Notice of Removal is filed in a timely manner. See 28

U.S.C. § 1446(b).

                    V.   NOTICE TO ADVERSE PARTIES/
                   FILING WITH CLERK OF STATE COURT

      33.    Pursuant to 28 U.S.C. § 1446(d) and promptly after the filing of this

Notice of Removal, the Defendants are giving written notice of removal to all

adverse parties and filing a copy of this Notice of Removal with the Prothonotary

of the Court of Common Pleas of Centre County, Pennsylvania. A copy of said

notice to be filed is attached hereto as Exhibit “2.”

      34.    The     Defendants     reserve,    without   admission,   waiver,   or

relinquishment, all of their defenses to the Complaint.




1
 In actuality, thirty (30) days after Defendants received the complaint in the State
Court Action is Saturday, November 3, 2018. However, because the deadline falls
on a weekend, the deadline to remove is the following Monday, November 5,
2018.
        Case 4:18-cv-02125-MWB Document 1 Filed 11/05/18 Page 7 of 8



                              VI.   CONCLUSION

      35.   For the reasons stated herein, the Defendants hereby remove this

action from the Court of Common Pleas of Centre County, Pennsylvania, to the

United States District Court for the Middle District of Pennsylvania.



                                             Respectfully submitted,



                                             /s/ John W. Lhota
                                             David S. Gaines, Jr.
                                             I.D. No. PA308932
                                             John W. Lhota
                                             I.D. No. PA 319466
                                             MILLER, KISTLER & CAMPBELL
                                             720 South Atherton Street, Suite 201
                                             State College, PA 16801
                                             814-234-1500 TEL
                                             814-234-1549 FAX
                                             dgaines@mkclaw.com
                                             jlhota@mkclaw.com

                                             Attorneys for Defendants


Dated: November 5, 2018
        Case 4:18-cv-02125-MWB Document 1 Filed 11/05/18 Page 8 of 8



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GERARD F. JACKSON,                        :
                                          :
             Plaintiff,                   :   No.
                                          :
      vs.                                 :
                                          :
TITAN GAS, LLC, d/b/a                     :
TITAN GAS AND POWER, and                  :
ALAN BINEY, individually,                 :
                                          :
             Defendant.                   :
                                          :

                          CERTIFICATE OF SERVICE

      I, John W. Lhota, hereby certify that, on this fifth day of November, 2018, I

served a copy of the foregoing Notice of Removal on Plaintiff by uploading the

Notice to this Court’s case management and electronic case filing system and

depositing the same within custody of the United States Postal Service, First Class,

postage prepaid, addressed as follows:

                            Jeremy C. Jackson, Esquire
                               Bower Law Associates
                          403 South Allen Street, Suite 210
                              State College, PA 16801

                                              /s/ John W. Lhota
                                              John W. Lhota
Dated: November 5, 2018
